Citation Nr: 1015878	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  07-14 757	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
degenerative disc disease to include as secondary to a 
service-connected right knee disability.  

2.  Entitlement to service connection for a left knee 
disability to include as secondary to a service-connected 
right knee disability.

3.  Entitlement to service connection for major depressive 
disorder to include as secondary to a service-connected right 
knee disability.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from May 1970 to 
December 1971, and from September 1972 to September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey. 

During the course of the appeal, the Veteran moved and the 
case is now under the jurisdiction of the St. Petersburg, RO.

The case was remanded by the Board in March 2009 to provide 
the Veteran with VA examinations to determine whether his 
lumbar spine, left knee, and psychiatric disabilities were 
secondary to his service-connected right knee disability.  A 
review of the record indicates that the Board's directives 
have been substantially complied with.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The evidence does not show that lumbar spine degenerative 
disc disease began in service, was manifested to a 
compensable degree within one year of service, is secondary 
to a service-connected right knee disability, or is otherwise 
related to service.

2.  The evidence does not show that left knee osteoarthritis 
began in service, was manifested to a compensable degree 
within one year of service, is secondary to a service-
connected right knee disability, or is otherwise related to 
service.
3.  The evidence does not show that major depressive disorder 
began in service, is secondary to a service-connected right 
knee disability, or is otherwise related to service.


CONCLUSIONS OF LAW

1.  Lumbar spine degenerative disc disease was not incurred 
in or aggravated by the Veteran's active military service to 
include being secondary to a service-connected right knee 
disability, nor may arthritis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2009); 38 C.F.R. § 3.310 (2006).

2.  Left knee osteoarthritis was not incurred in or 
aggravated by the Veteran's active military service to 
include being secondary to a service-connected right knee 
disability, nor may osteoarthritis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2009); 38 C.F.R. § 3.310 (2006).

3.  Major depressive disorder was not incurred in or 
aggravated by the Veteran's active military service to 
include being secondary to a service-connected right knee 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claims; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2005 and October 2005, before the AOJ's initial adjudication 
of the claims.  (Although the complete notice required by the 
VCAA was not provided until after the RO adjudicated the 
Veteran's claims, any timing errors have been cured by the 
RO's subsequent actions.  Id.)  

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was apprised of the criteria 
for determining disability ratings and the assignment of 
effective dates in a October 2006 statement of the case 
(SOC), followed by the readjudication of his claims in a June 
2008 supplemental statement of the case (SSOC). See Prickett 
v. Nicholson, 20 Vet. App. 370, 376-77 (2006) 

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical 
records, and secured VA examinations in furtherance of 
claims.  
VA opinions with respect to the issues on appeal were 
obtained in September 2009 and February 2010.  38 C.F.R. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted above, the Board 
finds that the VA opinions obtained in this case were 
sufficient, as they were predicated on a full reading of the 
VA medical records in the Veteran's claims file.  They 
consider all of the pertinent evidence of record, the 
statements of the appellant, and provide explanations for the 
opinions stated.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159(c)(4).

II.  The Merits of the Claims

The Veteran contends that he has lumbar spine degenerative 
disc disease, a left knee disability, and major depression 
that are secondary to a service-connected right knee 
disability.  

Law and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including arthritis, may be presumptively service connected 
if they become manifest to a degree of 10 percent or more 
within one year of leaving qualifying military service.  
38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2009).  

As for the Veteran's contention that the claimed disabilities 
are secondary to a service-connected right knee disability, 
any disability that is proximately due to or the result of a 
service-connected disease or injury is considered service 
connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a).  In this regard, the Board notes that 
there has been an amendment to the provisions of 38 C.F.R. 
§ 3.310 during the pendency of this appeal.  See 71 Fed. Reg. 
52744-47 (Sept. 7, 2006).  The amendment sets a standard by 
which a claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the United States Court of Appeals for Veterans 
Claims ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of 
service connection based on aggravation may be made.  This 
had not been VA's practice, which strongly suggests that the 
change amounts to a substantive change in the regulation.  
Given what appear to be substantive changes, and because the 
Veteran's claims were pending before the regulatory change 
was made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.

Lumbar spine degenerative disc disease

The Veteran's STRs from both periods of service show no 
diagnosis of, or treatment for, his lumbar spine.  Discharge 
examinations in November 1971 and August 1975 showed a normal 
spine.

The Veteran was afforded a VA examination in March 2005.  His 
claims file was not reviewed.  The Veteran reported no trauma 
to his lower back.  He reported that the pain began 
approximately one to two years earlier.  Following 
examination, which included x-rays, the Veteran was diagnosed 
with lumbar degenerative disc disease.  No etiology was 
provided.

The Veteran was afforded a second VA examination in February 
2010.  His claims file was reviewed.  He reported that the 
pain began six to seven years earlier.  He denied any history 
of trauma or surgery to the lower back.  Following 
examination, the Veteran was diagnosed with lumbosacral 
strain.  The examiner opined that it was less likely as not 
that his lumbar condition was proximally due to or the result 
of the service-connected right knee disability, or that it 
was aggravated by the service-connected right knee 
disability.  The examiner rationalized that it was possible 
that compensation for the Veteran's right knee dysfunction 
had put an additional strain on the lower back; however, that 
was only a possibility and there was not enough evidence of 
that to find greater than or equal to a 50 percent 
probability.  The examiner noted that it had been many years 
since the Veteran served in active duty and that there were 
many potential causes for the Veteran to have developed pain 
in his lower back.  

Here, although the record shows that the Veteran has been 
diagnosed with lumbar degenerative disc disease and with a 
lumbosacral strain, the evidence does not show that it is 
related to his military service, including being secondary to 
a service-connected right knee disability.  

With regards to whether the Veteran's lumbar degenerative 
disc disease is directly related to his military service, the 
Veteran has not contended, nor do his service records show 
any event, injury, or disease related to his back.  Rather, 
the Veteran contends that his low back disability is 
secondary to a service-connected right knee disability.  In 
this case, the only medical opinion of record, that of the 
February 2010 VA examiner, indicates that his lumbar spine 
disability is not related to his service-connected right knee 
disability.  The examiner opined that although it was 
possible that compensation for the Veteran's right knee 
dysfunction had put an additional strain on the lower back, 
there was not enough evidence of that to find greater than or 
equal to a 50 percent probability.  The examiner noted that 
it had been many years since the Veteran served in active 
duty and that there were many potential causes for the 
Veteran to have developed pain in his lower back.  There are 
no medical opinions to the contrary, nor has the Veteran or 
his representative indicated the existence of any such 
opinions.  Without a nexus between his current disability and 
his service-connected right knee disability, service 
connection on a secondary basis is not warranted.

Additionally, as the evidence does not show, nor does the 
Veteran contend, that arthritis was manifest to a compensable 
degree within one year of discharge from service, service 
connection on a presumptive basis is not warranted.

The Board acknowledges the Veteran's statements.  He is 
competent to testify regarding his lumbar spine pain.  
Competent testimony is limited to that which the witness has 
actually observed, and is within the realm of his personal 
knowledge; such knowledge comes to a witness through use of 
his senses, that which is heard, felt, seen, smelled or 
tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, 
the Veteran is not competent to offer a medical opinion as to 
cause or etiology of his disability.  There is no evidence of 
record that he has the specialized medical knowledge 
sufficient to render a medical opinion as to etiology.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); cert. denied 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, the Veteran's own assertions as to 
etiology of his lumbar spine disability have no probative 
value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  The Veteran does not have 
lumbar spine degenerative disc disease that is traceable to 
disease or injury incurred in or aggravated during active 
military service to include as being secondary to a service-
connected right knee disability.

Left knee disability

The Veteran's STRs from both periods of service show no 
treatment for, or diagnosis of, any left knee disability.  
Discharge examinations in November 1971 and August 1975 
showed a normal left knee.  

At the Veteran's March 2005 VA examination, he reported that 
he believed that his left knee started hurting in regards to 
favoring the left knee secondary to right knee pain.  The 
pain reportedly started a few years earlier.  Following 
examination, which included x-rays, the Veteran was diagnosed 
with osteoarthritis.  No opinion as to the etiology was 
provided.

At the Veteran's February 2010 VA examination, he reported 
that he compensated a lot for his right knee disability by 
shifting more weight onto his left knee.  He complained of 
left knee pain of seven to eight years duration.  He denied 
any history of acute trauma or left knee surgery.  Following 
examination, the Veteran was diagnosed with left knee 
osteoarthritis.  The examiner opined that it was less likely 
as not that his left knee condition was proximally due to or 
the result of the service-connected right knee disability, or 
that it was aggravated by the service-connected right knee 
disability.  The examiner rationalized that it was possible 
that compensation for the Veteran's right knee dysfunction 
had put an additional strain on the left knee; however, that 
was only a possibility and there was not enough evidence of 
that to find greater than or equal to a 50 percent 
probability.  The examiner noted that it had been many years 
since the Veteran served in active duty and that there were 
many potential causes for the Veteran to have developed pain 
in his left knee.  

Here, although the record shows that the Veteran has been 
diagnosed with left knee osteoarthritis, the evidence does 
not show that it is related to his military service, 
including being secondary to a service-connected right knee 
disability.  

With regards to whether the Veteran's left knee 
osteoarthritis is directly related to his military service, 
the Veteran has not contended, nor do his service records 
show any event, injury, or disease related to his left knee.  
Rather, the Veteran contends that his left knee disability is 
secondary to a service-connected right knee disability.  
The only medical opinion of record, that of the February 2010 
VA examiner, indicates that his left knee disability is not 
related to his service-connected right knee disability.  The 
examiner opined that although it was possible that 
compensation for the Veteran's right knee dysfunction had put 
an additional strain on the left knee, there was not enough 
evidence of that to find greater than or equal to a 50 
percent probability.  The examiner noted that it had been 
many years since the Veteran served in active duty and that 
there were many potential causes for the Veteran to have 
developed pain in his left knee.  There are no medical 
opinions to the contrary, nor has the Veteran or his 
representative indicated the existence of any such opinions.  
Without a nexus between his current disability and his 
service-connected right knee disability, service connection 
on a secondary basis is not warranted.

Additionally, as the evidence does not show, nor does the 
Veteran contend, that arthritis was manifest to a compensable 
degree within one year of discharge from service, service 
connection on a presumptive basis is not warranted.

The Board acknowledges the Veteran's statements.  He is 
competent to testify regarding his left knee pain.  Competent 
testimony is limited to that which the witness has actually 
observed, and is within the realm of his personal knowledge; 
such knowledge comes to a witness through use of his senses, 
that which is heard, felt, seen, smelled or tasted.  Layno, 
supra.  However, the Veteran is not competent to offer a 
medical opinion as to cause or etiology of his disability.  
There is no evidence of record that he has the specialized 
medical knowledge sufficient to render a medical opinion as 
to etiology.  See Routen, supra; Espiritu, supra.  
Consequently, the Veteran's own assertions as to etiology of 
his left knee disability have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.  Therefore, on the basis of the above analysis, and 
after consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the claim.  The 
Veteran does not have a left knee disability that is 
traceable to disease or injury incurred in or aggravated 
during active military service to include as being secondary 
to a service-connected right knee disability.



Major depressive disorder

The Veteran's STRs from both periods of service show no 
treatment for, or diagnosis of, any psychiatric disorder.  
His discharge examinations dated in November 1971 and August 
1975 showed normal psychiatric evaluations.

The Veteran was afforded a VA examination in March 2005.  His 
claims file was not reviewed.  The Veteran reported no 
psychiatric treatment in the past.  He reported a history of 
cannabis dependence in the past, and that he also abused 
cocaine.  Following examination, the Veteran was diagnosed 
with major depression.  No opinion as to the etiology was 
provided.

The Veteran was afforded a subsequent VA examination in 
November 2005 with the same examiner that performed the March 
2005 examination.  The Veteran's claims file was reviewed.  
The Veteran reported that he had had his symptoms for many 
years.  The Veteran was again diagnosed with major 
depression, and no opinion as to the etiology was provided.  

The Veteran was afforded a third VA examination in September 
2009.  His claims file was reviewed.  The Veteran reported 
drinking six beers three to four times a week, and using 
marijuana twice a week.  Following examination, the Veteran 
was diagnosed with depressive disorder not otherwise 
specified (NOS), and alcohol and substance abuse by history, 
which interacted and exacerbated depression.  The examiner 
opined that the Veteran's mental condition was not due to or 
a result of a knee injury.  The rationale was that heavy use 
of alcohol and illegal drug use with ensuing illnesses not 
related to his military duty with resultant depressed mood 
and anxiety secondary to same.  

Also of record are numerous VA treatment records that show 
the Veteran's substance abuse, including a psychiatric 
admission in September 2008 for substance abuse and alcohol.  

Here, although the Veteran has been diagnosed with major 
depressive disorder, the evidence does not show that it is 
related to his military service, including being secondary to 
a service-connected right knee disability.  

With regards to whether the Veteran's major depressive 
disorder is directly related to his military service, the 
Veteran has not contended, nor do his service records show 
any psychiatric event, injury, or disease.  Rather, the 
Veteran contends that his psychiatric disability is secondary 
to a service-connected right knee disability.  The only 
medical opinion of record, that of the September 2009 VA 
examiner, indicates that his major depressive disorder is not 
related to his service-connected right knee disability.  
Instead, the examiner opined that it was due to heavy use of 
alcohol and illegal drug use with ensuing illnesses not 
related to his military service.  There are no medical 
opinions to the contrary, nor has the Veteran or his 
representative indicated the existence of any such opinions.  
Without a nexus between his current disability and his 
service-connected right knee disability, service connection 
on a secondary basis is not warranted. 

The Board acknowledges the Veteran's statements.  He is 
competent to testify regarding his symptomatology.  Competent 
testimony is limited to that which the witness has actually 
observed, and is within the realm of his personal knowledge; 
such knowledge comes to a witness through use of his senses, 
that which is heard, felt, seen, smelled or tasted.  Layno, 
supra.  However, the Veteran is not competent to offer a 
medical opinion as to cause or etiology of his disability.  
There is no evidence of record that he has the specialized 
medical knowledge sufficient to render a medical opinion as 
to etiology.  See Routen, supra; Espiritu, supra.  
Consequently, the Veteran's own assertions as to etiology of 
his major depressive disorder have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.  Therefore, on the basis of the above analysis, and 
after consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the claim.  The 
Veteran does not have major depressive disorder that is 
traceable to disease or injury incurred in or aggravated 
during active military service to include as being secondary 
to a service-connected right knee disability.


ORDER

Entitlement to service connection for lumbar spine 
degenerative disc disease to include as secondary to a 
service-connected right knee disability is denied.  

Entitlement to service connection for a left knee disability 
to include as secondary to a service-connected right knee 
disability is denied.

Entitlement to service connection for major depressive 
disorder to include as secondary to a service-connected right 
knee disability is denied.



____________________________________________
L.M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


